Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Glenn (Reg. #: 44713) on 3/11/2021.
The application has been amended as follows: 
Within claim 1, line 12: “to form a dimple zone” has been deleted.
Within claim 1, line 13: “the first and second” has been deleted.
Within claim 1, line 14: “direction.” has been changed to --direction, and within the localized plastically deformed material a thickness of the first graft layer is less than the first thickness and a thickness of the second graft layer is less than the second thickness.--.
Within claim 4, lines 1-3: “the dimple zone of localized plastically deformed material is positioned relative to the first radial opening and the second radial opening” has been changed to --the localized plastically deformed material is positioned relative to the radial openings--.
Within claim 5, line 13: “apexes.” has been changed to --apexes, and a thickness of the graft layer where the one or more dimples are formed is less than the graft layer thickness.—
Within claim 10, lines 11-12: “completely within a first radial opening or a second radial opening” has been changed to --surrounded by radial openings--.
Within claim 10, line 15: “pattern.” has been changed to --pattern, and a thickness of the graft layer having the one or more dimples is less than the thickness of the encapsulating graft layer.--.

Within claim 20, line 1: “the depth” has been changed to --a depth--.
Claim 21 has been cancelled.
Within claim 22, line 1: “21” has been changed to --1--.
Within claim 23, line 1: “21” has been changed to --1--.
Claims 24-25 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
A stent graft including: 
stent structure including radial opening extending from a luminal to abluminal surface of the stent structure; and 
a graft layer including one or more dimples, positioned within radial opening of the stent structure, with decreased thickness (in relation to the thickness in the non-dimpled area), the one or more dimples are patterned areas of preferential stretching/ areas of plastically deformed material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774